


110 HR 5556 IH: To amend the Internal Revenue Code of 1986 to allow

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5556
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  certain individuals who have attained age 50 and who are unemployed to receive
		  distributions from qualified retirement plans without incurring a 10 percent
		  additional tax.
	
	
		1.No additional tax on
			 distributions from qualified retirement plans to certain individuals who have
			 attained age 50 and who are unemployed
			(a)In
			 generalParagraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 (relating to subsection not to apply to certain distributions) is
			 amended by adding at the end the following new subparagraph:
				
					(H)Distributions to
				certain individuals who have attained age 50 and who are unemployed
						(i)In
				generalDistributions to an individual after separation from
				employment if—
							(I)as of the date of
				such distribution, such individual has attained age 50,
							(II)such individual
				has received unemployment compensation for 12 consecutive weeks under any
				Federal or State unemployment compensation law by reason of such separation,
				and
							(III)such distribution
				is made during any taxable year during which such unemployment compensation is
				paid or any succeeding taxable year.
							(ii)Reemployment
				and self-employmentRules similar to the rules of clauses (ii)
				and (iii) of subparagraph (D) shall apply for purposes of this
				subparagraph.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 distributions made after the date of the enactment of this Act.
			
